CURRENT REPORT ON FORM 8-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 1, 2008 PURE PLAY MUSIC, LTD. (Exact Name of Registrant as Specified in Charter) Nevada 0-50069 88-0427195 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 3200 Airport Avenue, Suite 20, Santa Monica, CA90405 (Address of Principal Executive Offices, Zip Code) Registrant’s telephone number, including area code: (310) 636-9224 LATIN TELEVISION, INC. (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425). [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17
